IN THE SUPREME COURT OF TI-IE STATE OF DELAWARE

COY BAILEY, §
§ No. 503, 2016
Defendant Below, §
Appellant, §
§ Court Below - Superior Court
v. § of the State of Delaware
§
STATE OF DELAWARE, § ID. No. 85000061DI
§
Plaintiff Below, §
Appellee. §

Submittecl: April 5, 2017
Decided: April 12, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.
M
This 12lh day of April 2017, the Court having considered this matter on the
briefs filed by the parties has determined that the finaljudgment of the Superior Court
should be affirmed on the basis of and for the reasons assigned by the Superior Court
in its order dated September 21, 2016.
NOW, TI~[EREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

BY THE COURT:

,\/

stice